Title: James Breckinridge to Thomas Jefferson, 27 November 1819
From: Breckinridge, James
To: Jefferson, Thomas


					
						
							Dear Sir
							Near Fincastle
								Nov. 27th 1819
							
						
						untill within a few days I expected to call upon you on my way to the Legislature. A circumstance has however recently occured which compels me to take another route & I regret it exceedingly, as I had a great desire to see & converse with you on the subject of the university & witness the progress of the buildings, that I might be better enabled to advocate its claims on Legislative patronage. may I venture to ask the favr of you to repair the misfortune by a line of information addressed to me in Richmond? If any friend in the Legislature has already been furnished with such information as you think necessary, I beg that you will not put yourself to the trouble of repeating it to me.
						Altho I cannot believe that the Legislature will permit an institution commenced under such favorable auspices and which promises so much good, to languish for the want of the aid which they can so conveniently bestow, yet I am persuaded that its friends, & more especially its advocates on the floor of the Legislature, ought to be fully prepared to remove the fears & scruples of honest minds & to combat all the folly & prejudice which its enemies may throw in  the way.
						
							Accept assurances of my most cordial esteem &c
							
								James Breckinridge
							
						
					
					
						a wound recd on one of my lgs legs shortly before the last meeting of the Visitors prevented my attending
						
							
								J. Bge
							
						
					
				